Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 1 of 19




                Exhibit 1
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                                              INDEX NO. 653095/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 2 of 19NYSCEF: 07/14/2020
                                                                     RECEIVED




          SUPREME                 COURT              OF THE                 STATE           OF       NEW YORK
          COUNTY                OF       NEW YORK
          ---------------------------------------------------------------x
          PATRIARCH                      PARTNERS                    MANAGEMENT                                           :

          GROUP,             LLC,          and    PATRIARCH                        PARTNERS                               :
          AGENCY                SERVICES,                   LLC,                                                          :
                                                                                                                          :

                                                                                              Plaintiffs,                 :
                                                                                                                          :
                                                         -against-                                                        :    Index        No.
                                                                                                                          :
                                                                                                                          :    SUMMONS
          IMG          HOLDINGS,                 INC.,         DANA               CLASSIC                                 :

          FRAGRANCES,                         INC,         INTER-MARKETING                                                :

          GROUP,             INC.,         DANA            FRAGRANCE                         BRANDS,                      :

          LLC,         IMG       FRAGRANCE                         BRANDS,                  LLC        and                :
          ST.     HONORE                 HOLDING,                    INC.                                                 :
                                                                                           Defendants.                    :
                                                                                                                          :
          ---------------------------------------------------------------x


          To     the    above-named                  defendants:


            IMG         HOLDINGS,                   INC.
            DANA            CLASSIC               FRAGRANCES,                              INC
            INTER-MARKETING                                  GROUP,                INC.
            DANA            FRAGRANCE                        BRANDS
            IMG         FRAGRANCE                        BRANDS,                  LLC
            ST.     HONORE                 HOLDING,                   INC.


                         You       are     hereby          summoned                 to answer            the    complaint                 in this         action        and       to   serve       a copy    of


          your      answer,          or,    if the        complaint               is not     served          with     this         summons,               to    serve          a notice       of


                                                 Plaintiffs'
          appearance,              on the                               attorney            within       20     days          after      the    service              of this      summons,


          exclusive            of the      day      of     service          (or    within         30    days        after      the      service           is complete              if this         summons        is


          not     personally             delivered           to you          within         the      State     of New              York);       and        in case             of your       failure    to


          appear        or answer,            judgment               will     be taken            against           you       by      default       for        the    relief      demanded             in the


          amended            complaint.




                                                                                                       1 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                       INDEX NO. 653095/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 3 of 19NYSCEF: 07/14/2020
                                                                     RECEIVED




                     The      basis       of venue        is the     residence           of Plaintiffs           Patriarch            Partners        Management               Group,


          LLC      and     Patriarch       Partners        Agency            Services,        LLC,        which         is   1 Liberty           Street,      New      York,     New


          York     10006,       a forum        selection           clause,      and      because         a substantial               part    of the        events     or omissions



          giving    rise     to this      action      occurred         in New         York         County,         pursuant           to CPLR          501      and    503     (a),     (d).


          Dated:                   July      14,   2020
                                   New       York,      New         York




                                                                                            ALLEGAERTBERGER&                                         VOGELLLP




                                                                                            By:                  /s/    David         A.    Berger

                                                                                                                David         A.     Berger
                                                                                                                 John        S. Craig
                                                                                                                 Bianca         Lin


                                                                                             111       Broadway,             20th      Floor

                                                                                            New         York,         New     York          10006

                                                                                             (212)       571-0550


                                                                                           Attorneys            for     Plaintiffs




                                                                                                   2



                                                                                           2 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                                      INDEX NO. 653095/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 4 of 19NYSCEF: 07/14/2020
                                                                     RECEIVED




          SUPREME                    COURT                OF THE             STATE         OF     NEW YORK
          COUNTY                 OF     NEW YORK
          ---------------------------------------------------------------x
          PATRIARCH                     PARTNERS                      MANAGEMENT                                       :

          GROUP,               LLC,          and     PATRIARCH                    PARTNERS                             :
          AGENCY                 SERVICES,                   LLC,                                                      :
                                                                                                                       :

                                                                                             Plaintiffs,               :
                                                                                                                       :
                                                          -against-                                                    :     Index      No.
                                                                                                                       :
                                                                                                                       :     COMPLAINT
          IMG        HOLDINGS,                      INC.,          DANA         CLASSIC                                :

          FRAGRANCES,                           INC,        INTER-MARKETING                                            :

          GROUP,               INC.,         DANA            FRAGRANCE                      BRANDS,                    :

          LLC,        IMG        FRAGRANCE                          BRANDS,                LLC        and              :
          ST.     HONORE                   HOLDING,                   INC.                                             :
                                                                                          Defendants.                  :
                                                                                                                       :
          ---------------------------------------------------------------x




                                         Plaintiffs           Patriarch           Partners         Management                   Group,        LLC        ("PPMG")               and     Patriarch


          Partners         Agency              Services,            LLC        ("PPAS",           and       together         with      PPMG,           "Plaintiffs"),            by     and      through


          its   undersigned                  attorneys,            Allegaert         Berger        &       Vogel        LLP,         as and    for     its   Complaint               against


          Defendants                 IMG                              Inc.                       Dana         Classic          Fragrances            Inc.     (Dana                     Inter-
                                               Holdings,                       ("IMG"),                                                                                     U.S.),



          Marketing              Group,            Inc.     ("Inter-Marketing"),                      Dana         Fragrance           Brands,         LLC        ("Dana           Fragrance"),

                                                                                                                                                                                   Honore,"
          IMG        Fragrance               Brands,          LLC        (IMG        Fragrance)              and      St. Honore          Holding,            Inc.      ("St.



          collectively,               "Defendants"),                   states     upon       knowledge                with      respect       to its        own      acts    and      status,      and


          upon       information                and       belief       as to all      other       matters,            as follows:




                                                                                NATURE                OF      THE          ACTION

                                                                                                                                      Defendants'
                          1.             This        is a straightforward                    action         arising        from                               failure        to pay       PPMG           for


          amounts              due     and     owing          under          a Management                  Services          Agreement,              dated        as of     January        25,     2011,


          as amended                 as of      October            1, 2015        (the      "MSA"),            for     management                and     operational            consulting           and




                                                                                                              1




                                                                                                      3 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                                       INDEX NO. 653095/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 5 of 19NYSCEF: 07/14/2020
                                                                     RECEIVED




          other        services        (and       associated          expenses)              duly     provided            to Defendants,                    and      failure      to pay             PPAS


          for      amounts           due    and       owing       under         a Third       Amended              and        Restated          Loan         and       Security             Agreement,


          dated        as of      January          15,    2009,       as amended               (the    "Credit          Agreement"),                  for      administrative                   agency


          services.           Plaintiffs          have        made        due     demand            of Defendants                for    the     amounts              outstanding               to no



          avail,       thereby        necessitating               commencement                      of this      action         for    breach         of     contract          and       related


         relief.




                                                                                          THE          PARTIES


                         2.            Plaintiff          Patriarch         Partners           Management                 Group,             LLC      is a Delaware                   limited



          liability        company            with        its principal           place       of business             in New           York,       New          York.


                         3.            Plaintiff          Patriarch         Partners          Agency           Services,               LLC     is a Delaware                   limited          liability


          company             with     its principal              place     of business               in New          York,       New         York.


                         4.            Defendant               IMG        Holdings,           Inc.     is a New           York          corporation               with     its principal               place


          of business             in New          York,        New        York.


                         5.            Defendant               Dana       Classic         Fragrances             Inc.     is a Delaware                    corporation               with      its


         principal            place        of business            in New          York,      New       York.


                         6.            Defendant               Inter-Marketing                 Group,          Inc.     is a Florida            corporation                with        its principal


         place         of business            in New          York,       New        York.


                         7.            Defendant               Dana       Fragrance            Brands,          LLC        is a Delaware                   limited        liability           company


          with        its principal           place       of business             in New        York      New           York.


                         8.            Defendant               IMG        Fragrance           Brands,          LLC        is a Delaware                    limited       liability           company


          with        its principal           place       of business             in New        York      New           York.


                         9.            Defendant               St. Honore            Holding,          Inc.      is a Delaware                 corporation               with         its principal


         place         of business            in New          York,       New        York.




                                                                                                     4 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                                        INDEX NO. 653095/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 6 of 19NYSCEF: 07/14/2020
                                                                     RECEIVED




                                                            PERSONAL                   JURISDICTION                              AND        VENUE


                        10.             This      Court      has      personal          jurisdiction             over       Defendants               because,            pursuant           to     Section


          10 of the         MSA          and      Section          13 of the         Credit          Agreement,             respectively,              Defendants                  have



          irrevocably             submitted          to the         exclusive          jurisdiction             of the       state        or federal         courts         in the        City       of


         New        York       with       respect         to any       action        or proceeding                arising         out     of   or relating            to each           such



          agreement,             and     have       waived          any     defense           of     an inconvenient                 forum          to the     maintenance                  of      any


          such      action.


                        11.             Venue        is proper            in New        York          County,        pursuant             to CPLR            § 501,         because            the


         parties        elected         such      venue       in     Section         10 of the          MSA         and      in    Section           13 of the           Credit         Agreement,

                                                                                        Plaintiffs'
          and    pursuant           to CPLR           § 503(a),            in that                             principal           places          of business            are      in New           York



          County,          and     a substantial             part     of the      events           or omissions              giving         rise     to this     action            occurred           in


         New        York         County.


                                                                               STATEMENT                        OF        FACTS

                                                                          Defendants'
                                                                                                      Breach         of the         MSA

                        12.             Pursuant          to the       MSA,         Defendants                engaged            PPMG          to provide            certain            management,


          operational             consulting          and      other        services          (the     "Services")               to it,    as specified             in    Section           1 of the


          MSA.          PPMG            duly    provided            the     Services          to Defendants                 for     a period          of more            than      nine      years,



          commencing                in or about             January         2011.


                        13.              PPMG         regularly            submitted               invoices       for      the    Services           it provided             to Defendants,                     as


         well      as for        reasonable          expenses             incurred         in connection                  therewith,           which         Defendants                  are jointly


          and    severally            obligated           to pay       under      Section             3 of the       MSA.            Defendants              have        never          rejected,


         returned,            or objected           to any         of the      invoices,             and,     following           due      demand,           have         failed        to fully          pay


          95    of them          (the    "MSA         Invoices").               The      total        of the     amount            of the      unpaid          Invoices            is


          $3,114,487.47.




                                                                                                     5 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                       INDEX NO. 653095/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 7 of 19NYSCEF: 07/14/2020
                                                                     RECEIVED




                    14.          A    summary        of the   outstanding        MSA       Invoices   is as follows,     with     amounts     that


          have   been     partially     paid,     is as follows:



                                        Invoice        Date        Invoice    Amount             Amount        Paid      Balance

                            1               7/18/13                              $880.00                         $0.00              $880.00

                            2              7/24/2013                             $880.00                         $0.00              $880.00

                            3              6/23/2014                          $1,127.00                          $0.00           $1,127.00

                            4              6/24/2014                             $880.00                         $0.00              $880.00

                            5              9/11/2014                          $1,963.00                          $0.00           $1,963.00

                            6              11/4/2014                             $329.59                         $0.00              $329.59

                            7              11/5/2014                             $335.32                         $0.00              $335.32

                            8              11/6/2014                             $354.50                         $0.00              $354.50

                            9             11/13/2014                             $272.85                         $0.00              $272.85

                            10             1/14/2015                          $7,193.00                          $0.00           $7,193.00

                            11              5/6/2015                         $10,294.00                          $0.00          $10,294.00

                            12             8/17/2015                          $2,601.00                          $0.00           $2,601.00

                            13             10/1/2015                         $50,000.00                   $45,000.00             $5,000.00

                            14             11/1/2015                         $50,000.00                          $0.00          $50,000.00

                            15             11/5/2015                             $867.00                         $0.00              $867.00

                            16             12/1/2015                         $50,000.00                          $0.00          $50,000.00

                            17              1/1/2016                         $50,000.00                          $0.00          $50,000.00

                            18             1/28/2016                             $303.21                         $0.00              $303.21

                            19              2/1/2016                         $50,000.00                          $0.00          $50,000.00

                            20              2/3/2016                          $5,213.00                          $0.00           $5,213.00

                            21              3/1/2016                         $50,000.00                          $0.00          $50,000.00

                            22             4/1/2016                          $50,000.00                          $0.00          $50,000.00

                            23             4/20/2016                          $9,855.00                          $0.00           $9,855.00

                            24              5/1/2016                         $50,000.00                          $0.00          $50,000.00

                            25              5/9/2016                          $5,934.94                          $0.00           $5,934.94

                            26              6/1/2016                         $50,000.00                          $0.00          $50,000.00

                            27              6/3/2016                             $880.00                         $0.00              $880

                            28              7/1/2016                         $50,000.00                          $0.00          $50,000.00

                            29             7/31/2016                          $2,843.00                          $0.00           $2,843.00

                            30              8/1/2016                         $50,000.00                          $0.00          $50,000.00

                            31             8/12/2016                             $573.93                         $0.00              $573.93

                            32             8/23/2016                             $566.05                         $0.00              $566.05

                            33              9/1/2016                         $50,000.00                          $0.00          $50,000.00

                            34             10/1/2016                         $50,000.00                          $0.00          $50,000.00

                            35            10/26/2016                          $6,440.00                          $0.00           $6,440.00

                            36             11/1/2016                         $50,000.00                          $0.00          $50,000.00

                            37             12/1/2016                         $50,000.00                          $0.00          $50,000.00

                            38             12/8/2016                         $17,498.86                          $0.00          $17,498.86




                                                                              6 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                       INDEX NO. 653095/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 8 of 19NYSCEF: 07/14/2020
                                                                     RECEIVED




                         Invoice        Date   Invoice    Amount       Amount   Paid      Balance

                   39        1/1/2017                    $50,000.00               $0.00       $50,000.00

                   40        2/1/2017                    $50,000.00               $0.00       $50,000.00

                   41        3/1/2017                    $50,000.00               $0.00       $50,000.00

                   42       4/1/2017                     $50,000.00               $0.00       $50,000.00

                   43       4/19/2017                     $3,012.46               $0.00        $3,012.46

                   44        5/1/2017                    $50,000.00               $0.00       $50,000.00

                   45        6/1/2017                    $50,000.00               $0.00       $50,000.00

                   46        7/1/2017                    $50,000.00               $0.00       $50,000.00

                   47       7/31/2017                     $2,215.91               $0.00        $2,215.91

                   48        8/1/2017                    $50,000.00               $0.00       $50,000.00

                   49        8/1/2017                        $959.33              $0.00             $959.33

                   50        9/1/2017                    $50,000.00               $0.00       $50,000.00

                   51       9/26/2017                    $20,966.57               $0.00       $20,966.57

                   52       10/1/2017                    $50,000.00               $0.00       $50,000.00

                   53       11/1/2017                    $50,000.00               $0.00       $50,000.00

                   54      11/10/2017                     $1,853.00               $0.00        $1,853.00

                   55       12/1/2017                    $50,000.00               $0.00       $50,000.00

                   56        1/1/2018                    $50,000.00               $0.00       $50,000.00

                   57        2/1/2018                    $50,000.00               $0.00       $50,000.00

                   58        3/1/2018                    $50,000.00               $0.00       $50,000.00

                   59        3/7/2018                        $440.00              $0.00             $440.00

                   60       4/1/2018                     $50,000.00               $0.00       $50,000.00

                   61        5/1/2018                    $50,000.00               $0.00       $50,000.00

                   62        6/1/2018                    $50,000.00               $0.00       $50,000.00

                   63        6/8/2018                     $7,172.00               $0.00        $7,172.00

                   64        7/1/2018                    $50,000.00               $0.00       $50,000.00

                   65        8/1/2018                    $50,000.00               $0.00       $50,000.00

                   66        9/1/2018                    $19,279.35               $0.00       $19,279.35

                   67        9/1/2018                     $8,422.00               $0.00        $8,422.00

                   68        9/1/2018                    $50,000.00               $0.00       $50,000.00

                   69       10/1/2018                    $50,000.00               $0.00       $50,000.00

                   70       11/1/2018                    $50,000.00               $0.00       $50,000.00

                   71      11/29/2018                    $23,522.00               $0.00       $23,522.00

                   72      11/30/2018                     $2,330.25               $0.00        $2,330.25

                   73       12/1/2018                    $50,000.00               $0.00       $50,000.00

                   74      12/31/2018                    $72,033.00               $0.00       $72,033.00

                   75        1/1/2019                    $50,000.00               $0.00       $50,000.00

                   76        2/1/2019                    $50,000.00               $0.00       $50,000.00

                   77       2/21/2019                    $19,511.00               $0.00       $19,511.00

                   78        3/1/2019                    $50,000.00               $0.00       $50,000.00

                   79       4/1/2019                     $50,000.00               $0.00       $50,000.00

                   80        5/1/2019                    $50,000.00               $0.00       $50,000.00




                                                          7 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                                        INDEX NO. 653095/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 9 of 19NYSCEF: 07/14/2020
                                                                     RECEIVED




                                                     Invoice            Date            Invoice                Amount               Amount              Paid              Balance

                                      81                5/17/2019                                        $31,886.40                                       $0.00                  $31,886.40

                                      82                 6/1/2019                                        $50,000.00                                       $0.00                  $50,000.00

                                      83                 7/1/2019                                        $50,000.00                                       $0.00                  $50,000.00

                                      84                 8/1/2019                                        $50,000.00                                       $0.00                  $50,000.00

                                      85                 8/1/2019                                        $39,978.95                                       $0.00                  $39,978.95

                                      86                 9/1/2019                                        $50,000.00                                       $0.00                  $50,000.00

                                      87                10/1/2019                                        $50,000.00                                       $0.00                  $50,000.00

                                      88                11/1/2019                                        $50,000.00                                       $0.00                  $50,000.00

                                      89               11/13/2019                                        $47,719.00                                       $0.00                  $47,719.00

                                      90                12/1/2019                                        $50,000.00                                       $0.00                  $50,000.00

                                      91                 1/1/2020                                        $50,000.00                                       $0.00                  $50,000.00

                                      92                1/22/2020                                        $29,964.00                                       $0.00                  $29,964.00

                                      93                1/31/2020                                        $50,137.00                                       $0.00                  $50,137.00

                                      94                 2/1/2020                                        $50,000.00                                       $0.00                  $50,000.00

                                      95                 3/1/2020                                        $50,000.00                                       $0.00                  $50,000.00

                                                                                                                                                        Total:            $3,114,487.47



                           15.              Defendants                 are     also    jointly           and      severally          obligated          under       the    terms      of the     MSA          to



          indemnify               PPMG           for     all     costs,        disbursements,                     and     fees      (including           attorney's         fees)      in connection


         with       this     action          because            this      action        has      been          caused       by,     relates       to,   is based          upon      or otherwise


          arises      out        of    or in connection                      with      the     engagement                 of PPMG              under         the   MSA       or in connection


         with       Services               provided            thereunder.


                           16.              PPMG          has      duly         performed                all    obligations            required         of     it under      the    MSA.


                                                                Defendants'
                                                                                               Breach             of the      Credit          Agreement


                           17.              Under       the      Credit             Agreement,                 certain      loans       were      made         to Defendants             Dana          U.S.


          and      Inter-Marketing                     (collectively,                 the      "Borrowers").                  Defendants                IMG,       Dana      Fragrance,           IMG


          Fragrance              and        St. Honore             (collectively,                  the     "Guarantors")                gave       a security         interest        to PPAS           to


                       Borrowers'
          secure                                    performance                  under         the       Credit         Agreement


                           18.              In the      Credit          Agreement,                   PPAS         was      appointed             to act       as administrative               agent


          thereunder.                 Pursuant           to Amendment                        No.      6 to the           Credit      Agreement                ("Amendment              No.      6"),


          dated      December                  20,     2010,           under         Section         2.11(a),            Borrowers            agreed         to pay       PPAS       an annual




                                                                                                               8 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                                                   INDEX NO. 653095/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 10 of 19
                                                                     RECEIVED  NYSCEF: 07/14/2020




                          Fee"
         "Agent                     of     $75,000           for     providing               administrative                  services            ("Administrative                         Services")             as set


         forth     in the         Credit       Agreement.


                          19.            PPAS          has     duly        performed               all    obligations               required             of    it under          the      Credit


         Agreement.


                        20.              Section          15.3       of the         Credit         Agreement                further         provided              that      "No          failure         by     Agent          .


          . . to exercise            any       right        . . . under         this      Agreement                  or any         other        Loan          Document                . . . will         operate          as


             waiver."
         a                       Credit        Agreement                   § 15.3.


                        21.              The       Credit        Agreement                  is governed               by     New          York         law      pursuant            to     Section             13(a)      of


         the     Credit         Agreement               and        contains          a forum             selection           provision                requiring            any      action         to be


         brought           in either         a state         or federal             court      in New           York          County,             Credit          Agreement                 § 13(b).


                        22.              PPAS          regularly             submitted             invoices           to Defendants                     for     the     Administrative                        Services,


         as well          as for     reasonable               expenses              incurred             in connection                therewith,                which        Defendants                   were


         obligated              to pay      under        Sections             2.4      and     2.11(a)          of    the     Credit           Agreement.                  Defendants                    have     never



         rejected,         returned,            or objected                to any         of the         invoices.


                        23.              On January                 1, 2015,           January            1, 2016,          January              1, 2017,         January              1, 2018           and



         January           1, 2019,         PPAS            sent      Defendants                five      invoices,            each        for     $75,000,              totaling           $375,000,              for


         PPAS's            annual          Agent        Fees        (the      "Credit          Agreement                   Invoices")             pursuant            to    Sections               2.4     and



         2.11(a)          of the     Credit            Agreement.               Defendants                    have     never          rejected,            returned,             or objected                  to the


         Credit         Agreement              Invoices,              and,     following                 due    demand,             have         failed         to pay       the       Credit            Agreement


         Invoices.


                        24.              In breach            of their         clear         obligations             under          the     Credit            Agreement,                 respectively,


         Defendants               have       failed         to pay         PPAS           agent        fees     in the        amount             of     $375,000.




                                                             AS AND             FOR            A    FIRST             CAUSE               OF       ACTION
                                                                   (Breach           of      Contract            on        Behalf         of     PPMG             )




                                                                                                         9 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                                                          INDEX NO. 653095/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 11 of 19
                                                                     RECEIVED  NYSCEF: 07/14/2020




                        25.            Plaintiffs            repeat        and     reallege                 the         foregoing                paragraphs                  as if fully             set forth       herein.


                        26.            Under           the      terms      of the        MSA,                   Defendants                      were        jointly          and        severally         obligated         to



         pay     PPMG           fees     for,       and      to reimburse                PPMG                   for       reasonable                   expenses              incurred            in connection



         with,      the    Services.


                        27.            PPMG            duly       provided              the        Services                   and        incurred            reasonable                 expenses           in connection



         therewith,           and      has      otherwise               performed              all         of     its        obligations               under           the    MSA,             and      is thereby


         entitled         to payment             for      the     Services,             reimbursement                               of    its    reasonable                  expenses            incurred,          and


         interest         in connection                therewith,            all     as provided                        for        in the        MSA.


                        28.            Defendants                have       failed         to pay                for         the    Services             rendered                 and     reasonable             expenses


         incurred          therewith            in an amount                of     at least            $3,114,487.47,                             in material                breach            of the     MSA.


                                                                                                                              Defendants'
                        29.            As    a direct            and     proximate                 result               of                                    material             breach        of     the     MSA,


         PPMG           has     suffered,           and       continues            to    suffer,                injury,             including               damages               of    at least        $3,114,487.47,


         in addition          to applicable                  interest,        costs           of     suit         (including                    attorney's              fees)          and     other      damages          to


         which        it is entitled.




                                                       AS AND               FOR           A SECOND                                 CAUSE                OF       ACTION
                                                                       (Account               Stated               on         Behalf             of    PPMG)


                        30.            Plaintiffs            repeat        and     reallege                 the         foregoing                paragraphs                  as if fully             stated      herein.


                        31.            PPMG            provided            the     Services                     to Defendants                         and     incurred             reasonable              expenses            in


         connection             therewith,             and       duly      presented                 its        statement                 of     account              regularly              as set forth         in the


         MSA         Invoices          regularly             submitted             to Defendants.


                        32.            Defendants                received            and       retained                      each        such         statement              of    account             in the    form      of


         each       invoice         submitted,               without        any         dispute,                rejection,                return,           or objection                  made         thereto      or to



         any     item      set forth         therein.




                                                                                                           10 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                                          INDEX NO. 653095/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 12 of 19
                                                                     RECEIVED  NYSCEF: 07/14/2020




                        33.            As     reflected             in the        MSA         Invoices           as to which             Defendants                 never      disputed,           rejected


         returned         or objected               to,     the     amount           due      and       owing          to PPMG           thereunder                is $3,114,487.47,                    in


         addition         to    such     other            costs     and      damages               to which         it is entitled.




                                                           AS AND              FOR           A THIRD               CAUSE               OF      ACTION
                                            (Unjust               Enrichment/Quantum                               Meruit          on        Behalf          of    PPMG)


                        34.            Plaintiffs            repeat         and      reallege           the    foregoing          paragraphs                 as if fully         set forth         herein.


                        35.            Defendants                  were      enriched              by    the     Services        provided              by     PPMG,           and     by     PPMG's


         payment          of reasonable                    expenses           incurred             in connection               therewith,             to PPMG's               detriment,           as


         Defendants              have       failed         to pay         therefor.


                        36.            The     circumstances                      thus       make        it inequitable            for       Defendants                to retain       the    benefit              of


         the    Services          and       Administrative                    Services             provided            (and    reasonable               expenses            incurred         by


         Plaintiffs           in connection                 therewith)              without          paying        PPMG           value         in return.


                        37.            The     fair        value       of the         benefit           of the     Services         and        expenses            incurred         by     PPMG              for


         the    benefit         of Defendants                     is at least         $3,114,487.47,                   which      amount              is now        due     and     owing          to


         PPMG           in addition           to interest,             costs         of     suit    (including            attorney's            fees)        and     such     other        appropriate


         damages.




                                                          AS AND             FOR           A FOURTH                    CAUSE             OF       ACTION
                                                                    (Breach           of     Contract             on    Behalf          of    PPAS)


                        38.            Plaintiffs            repeat         and      reallege           the    foregoing          paragraphs                 as if fully         set forth         herein.


                        39.            Under          the     terms         of the         Credit        Agreement,              Borrowers                  were     obligated            to pay        PPAS


         fees    for,     and     to reimburse                    PPAS        for     reasonable               expenses          incurred             in connection               with,      the


                                                                                                                               Borrowers'
         Administrative                 Services             and      the     Guarantors                 secured        the                             obligations.


                        40.            PPAS           duly        provided            the     Administrative                   Services          and        incurred        reasonable


         expenses             in connection                 therewith,            and       has     otherwise            performed              all    of    its   obligations             under        the




                                                                                                        11 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                                                INDEX NO. 653095/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 13 of 19
                                                                     RECEIVED  NYSCEF: 07/14/2020




         Credit      Agreement,                  and         is thereby         entitled            to payment                   for     the      Administrative                   Services,


         reimbursement                     of   its    reasonable             expenses              incurred,                and       interest        in connection                 therewith,             all    as


         provided              for     in the     Credit        Agreement.


                         41.              Defendants              have        failed         to pay         for        the    Administrative                     Services          rendered           and


         reasonable                  expenses          incurred         therewith             in an amount                       of    at least        $375,000,             in material             breach         of


         the    Credit          Agreement.


                                                                                                                        Defendants'
                         42.              As    a direct          and     proximate                result         of                                 material           breach        of     the     Credit



         Agreement,                   PPAS       has      suffered,           and      continues                to     suffer,          injury,       including           damages              of    at least



         $375,000,              in addition             to applicable               interest,            costs          of    suit      (including              attorney's           fees)      and     other


         damages           to which             it is entitled.




                                                             AS AND             FOR           A FIFTH                    CAUSE                  OF    ACTION
                                                                        (Account              Stated              on     Behalf            of     PPAS)


                         43.              Plaintiffs          repeat        and     reallege              the        foregoing             paragraphs              as if fully            stated      herein.


                         44.              PPAS         provided           the      Administrative                        Services               to Defendants                and     incurred


         reasonable                  expenses          in connection                therewith,               and        duly          presented           its    statement           of    account



         regularly             as set forth            in the      Credit         Agreement                  Invoice             submitted              to Defendants.


                         45.              Defendants              received             and     retained                each      such           statement          of   account            in the      form        of


         each      invoice             submitted,             without         any      dispute,             rejection,                return,        or objection             made         thereto          or to



         any      item     set forth            therein.


                         46.              As    reflected            in the       Credit           Agreement                  Invoice             as to which            Defendants                 never



         disputed,             rejected         returned          or objected                to,    the      amount              due       and       owing        to PPAS            thereunder               is



         $375,000,              in addition             to    such      other       costs          and      damages                  to which          it is entitled.




                                                                                                         12 of 13
FILED: NEW YORK COUNTY CLERK 07/14/2020 05:23 PM                                                                                                                          INDEX NO. 653095/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 14 of 19
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                       DEMAND               FOR        RELIEF


                                     WHEREFORE,                  Plaintiffs       respectfully           request           that       the      Court       enter    judgment         in


                                                                                                        Plaintiffs'
         favor      of Plaintiffs          and   against     Defendants            on    each     of                                causes       of    action,      in addition          to


         applicable           interest,      such   incidental         and    consequential               damages               as may          be applicable,              costs   of



         suit,    including         reasonable        attorney's          fees,    and     such      other         and     further           relief      as the     Court      deems


         just     and   proper.


         Dated:         New       York,      New     York

                        July      14,     2020
                                                                                         ALLEGAERTBERGER&                                              VOGELLLP




                                                                                         By:           /s/    David            A.     Berger

                                                                                                       David          A.       Berger
                                                                                                       John         S. Craig
                                                                                                       Bianca            Lin


                                                                                         111     Broadway,                 20th       Floor

                                                                                         New      York,            New         York         10006

                                                                                         (212)       571-0550


                                                                                         Attorneys           for    Plaintiffs
                                                                                         Patriarch           Partners               Management                   Group,      LLC    and
                                                                                         Patriarch           Partners               Agency            Services,      LLC




                                                                                     13 of 13
FILED: NEW YORK COUNTY CLERK 08/10/2020 05:11 PM                                                                                                                INDEX NO. 653095/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 15 of 19
                                                                     RECEIVED  NYSCEF: 08/10/2020
  SUPRIEMECOURT OF THE STATE OF NEW YORK                                                                                                                            COUNTY OF NEW YORK




                                                                                                                               AFFIDAVIT             OF SERVICE
  PATRIARCH PARTNERS MANAGEMENT    GROUP, LLC, AND                                                                                           index    No:
   PATRIARCH PARTNERS AGENCY SERVICES, LLC
                                                                                                                                         653095/2020
  Deferidant      / Respondent:

   IMG HOLDINGS, INCDANA CLASSIC FRAGRANCES, INC, INTER-
  MARKETING GROUP, INC., DANA FRAGRANCE BRAND59 LLC, lMG
  FRAGRANCE BRANDS, LLC AND ST. HONORE HOLDING, INC



  The undersigned   being duly sworn, deposes and says; deponent is not a party herein, is over 18 years of age and resides at 421 N 7TH ST
  50171E422, PHILADELPHIA , PA 19123 , That on Tue, Jul 28 2020 AT 11;41 AM AT 251 LITTLE FALLS DR, WILMINGTON,        DE 19808 dâpüñêñt
  seNed the within $UMMONS, COMPLAINT. AND NOTICE O F ELECTRONIC FILtNG on DANA CLASSIC FRAGRANCES, INC on the Registered
  Agent Corporation   Service Company



                       by delivering  a true copy of each to said defendant,                   personally;       66p0ñ6üt     knew     the person        so sewed     to be the person
            described as said defendant    therein.
            Corporation:       DANA CLASSIC FRAGRANCES,                 INC a defendant,     therein named, by delivering   a true copy of eBCh to An individual
            adult male personally,        deponent       knew   said corporation      so served to be the corporation   described,  and knew said individual   to be
            Security Agent/Authodted           to eccept     service thereof,

            Sultable Persom       by delivering      therest,   a true copy of each to                                      a person    of suitable         age and discretion.

            Affixing to Door: by affixing a true copy of each to the door thereof,                     deponent      was unable        with    due dittgence       to find defendant,    or
            a person of suitable age or discretton  thereat, having called thereon;                    at


            84alling: Deponent       also enclosed      a copy of same, In a postpaid    sealed ":ceppe properly   addressed   to said defendant   at defendant's
            last known  residence,                                , and depositing   said wrapper in a post offlee, offletal dep©sitaiy   under the e×d usive
            care and custody of the United            States Post Office, depemnant,    with New Yod State* Mailed on

            Military Service: I asked the person spoken to whether ded=nd=at was in active military service of the United States or of the State of
            New York in any capacity whatever     and received a negative reply, Defandant were ordinary cMlian clothes and no military uniform. The
            source of my information     and the ground of my belief are the conversations  and observations   above narrated. Upon infe=ution
            and belief I aver that the defendant             is not In the military   service of New York Stateor             of the United          States as that term is defined      in
            either the State orin       the Federal     statutes.
                                                .                                                                                        .

   Destription:
   Age:     50s                   Ethnicity:      African    American                                               Gender:      Male                        Weight;    220
               6'
   Height                              Mafr:   Bald                                   C-yes;   Srown                                               Relationship:     Security Agent
   Other      Due to current      conditions      security   are the only   personnefon        site, CSC Corp does not provide                names of emp;õyces for service of
              process




   MARTIN A E        ORRE                                                                  Notary    Pu.     c




                                                                                           1 of 1
FILED: NEW YORK COUNTY CLERK 08/10/2020 05:17 PM                                                                                                       INDEX NO. 653095/2020
NYSCEF DOC. NO. 3Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 16 of 19
                                                                     RECEIVED  NYSCEF: 08/10/2020
      9JPREME COUST OF THE STATE OF NSW
                                        YORK
                                                                                                                                                                 COUNTY 0F Ni!W YORK


      plaineff / poetioner:
                                                                                                                                AFFIDAVIT          OF SIERVICE
      PATRIARC.HPARTNERS MANAGEMENT
                                      GROUP,                        LLC, AND
      PATRIARCH PARTNERS AGENCY                                                                                                               IndeX No:
                                $ERVICES, LLC
                                                                                                                                          659096/2020
      Defendent / Respondent:
      IMG HOLDINGS, INC., DANA CLAS5ic
                                       FRAGRANCES, $NC, fNTIER.                                    .
      MARKETING GROUP, INC., DANA FRAGRANCE
                                              BRAND5, LLC, IMG
      FlyGIANCE SRANDS, LLC AND ST. MONORE
                                             HOLDING, INC.



     The undersigned   being duly swom, deposes and says: deponent    is not a party herein, is over 18 years of age
     SuffE 422. PHILADELPHIA , PA191123.                                                                             and nesides at 421 N 7IN 5T
                                            That on Tue, jul 28 2020 AT i t44 AM AT 251 LITTLE
                                                                                                  FALLS DAeWILMINGTON,     DE 19808 depoidi
     served the within SUMMONS,
                                    COMPLAINT,  AND NOTICE OF ELECTR             LING on IMG FRAGRANCE BRANDS, LLC on the
     Apot Corporation Service                                                                                                      Registered
                                 Company


             ind Mdual: by
                           de4Nering a true copy               of each to said defendant,
                                                                                                personaffy;      deponent      knew     the person     so served to be the person
             described as said defendant  themia,
             Corporation:     IMG PRAGRANCE BAANos,     (,t C a defendant,  therein named, by                 a true copy of each to An I dMdual
             male personally, deponent                                                           delivering                                        adult
                                        knew said corporation     so served to be the corpeetion                                            töTui-
                                                                                                      described,   and knew said Individue
             Security Agent/Authorized to accept service thereof.
             suitable    Person: by delivering                   a true
                                                    thereat,              copy of each to                                   a person    of suitable    age and discetion.
             Affixing to Door: by affking  a true copy of each to the door
                                                                                            thereof,    deponent       Was unable      with    due diligence   to find defen&mt,
             a person of suitable age or discretion                                                                                                                                or
                                                     thereat, having caffed               thereon;      at


             Mailing Deponent also enclosed             a copy    of samey in a postpaid       sealed wrapper  properly   addressed to said defendant at defendant's
             last known residence,
                                                                      , and depositing      said wrapper in a post office, offletal
                                                                                                                                    depository under the exdushe
            care and custody      of the UnitedStates Post Office,department,                  With New York State. Melled on
    C       MHitary service: I asked the person spoken to whether defendant          was In active military
                                                                                                                                                       .
                                                                                                            service of the United States or of the State of
            New vork in any
                               capadty whatever     and received a negative reply.Dyfend|mt                    cMiran c{othes and no
            source of my information                                                            wereordMary                          mlfftay unfoum, the
                                        and the ground     of my belief are the conversations    and observations    above narrated.Upon     information
            and belief I aver that the defendant     isnot In the mifftasy service of New York State or of
                                                                                                             the United States as that temi ts defined In
            either the State or in the Federal
                                                statutes.

    Dellerlption:
    Age: 50s                    Ethnicity:   Afdcan      American
                6'                                                                                                 Gender:       Male                    Weight
    Height                           Hain    asld                                                                                                                 p,,0,,__
                                                                                    Eyest      Brown
    Other     Due to current                                                                                                                   Relationship:    Security
                                conditions   security     are the only      personnel    on site.CSC                                                                     AgmL
                                                                                                             Corp does not provide        names of employees for service of
             p.rocess.




    MARTIN A Fft0RRE
                                                                                          Notary       Publ c



                                                                                            saumux.
                                                                                  CHRI$TpiÅ GRKit            No!NY P




                                                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 08/10/2020 05:23 PM                                                                                                                                                      INDEX NO. 653095/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 17 of 19
                                                                     RECEIVED  NYSCEF: 08/10/2020
   Attorney(s)               Allegaert         Berger         & Vogel            LLP
   Index     #               653095/2020
   Purchased/Filed:          July     14, 2020
   State of New York
   Court:                    Supreme
   County:                   New      York

                                                           AFFIDAVIT                     OF SERVICE                     -      SECRETARY                             OF STATE
                                                   Patriarch         Partners            Management                Group         LLC            et al

                                                                                                                                                                                                                      Plaintiff(s)


                                                                                             against




                                                                                 lmg     Holdings          Inc et al

                                                                                                                                                                                                                      Defendant(s)
       __

        STATE   OF NEW YORK                          )                     DESCRIPTION                     OF      PERSON              SERVED:                                             Approx.          Age:          55 yrs
        COUNTY    OF ALBANY                          ) SS
        CIITY OF ALBANY                                                                                                                5' 1"
                                                     )                    Weight:            120     Ibs        Height:                                   Sex:       Female                Color      of skin:            White


                                                                          Hair     color:          Brown             Other:


                                      Robert         Guyette                                                    , being        duly        sworn,          deposes             and     says:       deponent           is over
        the age of eighteen                 (18)     years;        is not a party            to this       action,      and          resides            in the   State         of NY,       and      that     on

                          July    31, 2020                                , at          12:45PM            , at the         office     of the            Secretar        y of State          of the         State     of NY,

        located       at 99 Washington                    Ave,     6thFI, Albany,                New       York      12231           depóñeñt              served:
                                                                   Summons     and               Complaint           with     Notice            of Electronic            Filing




        on
                                                                                                     lmg     Holdings                Inc



           the Defendant            in this    action,           by delivering            to and      leaving         with                                                Nancy            Dougherty

        AUTHORIZED                  AGENT           in the       Office     of the        Secretary          of State,          of the           State     of New         York,        persoñal|y            at the

        Office      of the Secretary               of State        of the        State      of New         York,      two      (2) true           copies          thereof            and    that     at the        time   of

           making     such       service,      depoñêñt             paid     said        Secretary         of State          a fee         of                     $40                  dollars;       That         said   service

        was        made     pursuant          to Section              BUSINESS               CORPORATION                         LAW §306.



           Deponent       further      says        that    depóñéñt              knew      the    person          so served            as afarasaid               to be the            agent       in the      Office

        of the Secretary             of State         of the       State     of New          York,     duly        authorized               to accept            such      service          on behalf          of said


           defendant.

        Sworn       to before        me on this
                                                                                                                                            ..
            31st      day    of                             July     2020


                                             FAITH CO
                                                                                                                                                                          Robert           Guyette
                                    NOTARY PUBUC, Sta            Yo
                                     No. 01C06158874, Albany County
                                                                                                                                                           Invoice-Work               Order        # 2020904
                                     Commission Expires Jan 8, 2023
                                                                                                                                                    Attorney            File    #      Patriarch             Partners




                                                                                                                1 of 1
FILED: NEW YORK COUNTY CLERK 08/10/2020 05:29 PM                                                                                                                     INDEX NO. 653095/2020
NYSCEF DOC. NO. 5Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 18 of 19
                                                                     RECEIVED  NYSCEF: 08/10/2020
  SUPREMECOURT OF THE STATli OF NEW YORK                                                                                                                                COUNTY OF NEW YORK




                                                                                                                                     AFRDAVIT           OF SERVICE
  PATRIARCH·PARTNERS MANAGEMENT                         GROUP,       LLC, AND                                                                   Index    No:
  PATRIARCH PARTNERS AGENCY SERVICES, LLC                                                                                                      653095/2D20
  Defendant        / Respondent:

  IMG HOLDINGS, INC., DANA CLASSIC FRAGRANCES, INC, INTER-
  MARKETING GROUP, INC., DANA FRAGRANCE BRANDS, LLC, IMG
  FRAGRANCE BRANDS, LL C AND ST. HONORE                           HOLDING,      INC.



  The undersigned   being duty swom, deposes and says; deponent    is not a party herein, is over 18 years of Age and resides at 421 N 7TH ST
  50tTE 422, PHILADELPHIA , PA 19123.   That on Tue, Jul 28 2020 AT 1t46 AM AT 251 UTTLE FALLS DR, WILMtNGTON,           DE 19808 deponent
  served the within SUMMONS, COMPLAINT, AND NOTICE0F          ELECTRONIC FluNG on 57. HONORE HOLDING, INC. on the Registered Agent
  Corpe,.dca   Service Company



           individuah     by dê‰adag a true copy                 of each to said defendant,           personally;      deponent     knew     the person       so served to be the person
           described     as said defendant therein.

           Corporation:           ST. HONORE HOLDING, INC. a de'endent,   therein named, by delivedng    a true copy of each to An individual   adult
               e personaHy,        deponent knew said co:;or:eon  so served to be the corporation  descrhbed, and knew said indMdual       to be

           Security Agent/Authorized            to accept     service    thereof,
           Suitable     Person:    by delivering      thereat,     a true copy      of each to                                    a person     of suitable     age and discretion.

           ANbdng to Door: by affixing a true copy of each to the door thereof,                               deponent     was unable        with    due diligence      to find defendant,   or
           a person of suitable age or discretion thereat, having called thereon;                             at


           Malitng: Depüñéñt          also enclosed       a copy of same, in a postpaid     sealed wrapper propedy    addressed to said defendant   at defendant's
           last known  residence,                                    . and depositing   said wrapper in a post office, of8cial depository under the exclusive
           care and custody of the United               States Post office, department,     with New York State.. Malled on                       .

           Military Service: I asked the person spoken to whether defendant    was in actiYe military service of the United States or of the State of
           New York In any capacity whatever and received a negative reply. oefendant wore ansnary cMRan clothes and no jntlltary wüform. The
           source of my Information     and the ground of my benef are the conversations   and observations   above narrated. Upon Enfo=uan
           and belief I aver that the defendant               is not in the military        service    of New York State or of the United               States as that term is defined       In
           either the State or in the Federal statutes,


  Description:
  Age:     50s                     Ethnicity:      African    American                                                    Gender:       Male                          Weight:     220
              6'
  HeWit:                                Hair     Bald                                       Eyes:     Brown                                                 Relationship:
                                                                                    .                                                                                           Security Agent
  Other      Due to current        con‡do:w        security   are the only     personnel       on site. CSC Corp does not provide                   names    of employees       for service of
             process   .           .


                                                                                                    Swom     to befo        e o




  MARTI      A ETTORRE                                                                              Notaly   Public
                                                                                        cowMonweAcru               oFPENNSYLVANIA

                                                                                           CHRi$TINA GRIES,
                                                                                                             Notary PubDe
                                                                                          City of PhRadelpMa, Phila. County




                                                                                                    1 of 1
FILED: NEW YORK COUNTY CLERK 08/10/2020 05:38 PM                                                                                                                 INDEX NO. 653095/2020
NYSCEF DOC. NO. 6Case 1:20-cv-06946-UA Document 1-1 Filed 08/27/20 Page 19 of 19
                                                                     RECEIVED  NYSCEF: 08/10/2020
   SUPREMECOURT OF THE STATE OF NEW YORK
                                                                                                                                                                       COUNTY OF NEW YORK



   Plaintilt     / Peddoner
                                                                                                                                    AFFIDAVIT          OF SERVICE
   PATRIARCH PARTNERS MANAGEMENT
                                   GROUP, LLC, AND                                                                                             index   No:
   PATRIARCH PARTNERS AGENCY SERVICES, LLC
                                                                                                                                              653095/2020
   Defendant         / Respondent
   lMG HOLDINGS, INC, DANA CLASSIC FRAGRANCES, INC, INTER
   MARKETING GROUP, INC., DANA FRAGRANCE BRANDS, LLC, lMG
   FRAGRANCE BRANDS, LLC AND ST HONORE HQtDING,    INC



   The undersigned being duty swom, deposes and says: deponent  is not a party herein, is over 18 years of age and resides at 421 N 7TH ST
   SUITE 422, PHILADELPHIA , PA 19123 , That on Tuedul 28 2020 AT 1t38 AM AT 251 UTT LE FALLS DR, WILMINGTON,         DE 19808 deponent
   served the within 50M90N$4    COMPLAINT, AND NOTICE OF ELECTRONIC FluNG on DANA FRAGRANCE BRANDS, LLC on the Registered
   Agent Corporation  Service Company



               lir,dMdüal:     by delivering  a true copy of each to said defendant,             personaBy;           deponent     knew     the person     so served    to be the person
               described      as said defendant    therein.
               Corporation:            DANA FRAGRANCE SRANDS, LLC a defendant,                  therein named, by delivering   a true copy of each to An IndMdual                        adult
               ma    personally, deponent        knew said corporation     so setved          to be the corporation described,    and knew said IndMdual    to be
               Security Agent/Authorized        to accept service thereof.
               suitable      Person:    by delivering   thereat,    a true copy of each to                                       a person    of suitable     age and discretion.

             Affixing     to Door:
                                by affixing a true copy of each to the door thereof,                     deponent           was unable      With due diligence      to find defendant,     or
             a person of suitable age or discretion   theoest, having called thereon;                    at


               Mainng: Deponent also endosed                  a copy of same, in a postpaid    sealed wrapper propedy    addressed   to said defendant    at defendant%
               last known residence,                                    , and depositing   said wrapper in a post office, official depository   under the exdusive
             care and custody           of the United       States Post office department,     with New York State, Mailed on                           .

             M#ltary Service: I asked the person spoken to whether defendant         was to active miltary  service of the United States or of the State of
             New York in any capacity whatever     and received a negative reply. Defendant wore ordtnery cMikm clothes and no mmeary uniform. The
             source of my infe=‡‡ion     and the gropod of my belief ars the conversations       and observations   above narrated. Upon information
             and belief I aver that the defendant   is not in the military service of New Y0th State or of the United States as that term is defined in
             either the State or in the Federal statutes.


   Description:
   Age:      505                       Ethntdty:     African    American                                      .          Genden       Male                        Weight:    220
                6'
   Height;                                   Hatr:   Bald                             tyes:      prown                                                 Relationship:
                                                                                                                                                                   Security Agent
   Other        Due to current         cca     ens   security   are the only   employees      on site, CSC Corp does not provide                names of employees for service of
                PM©eSS


                                                                                              Swom     to before        m




  MARTIN A EdORRE                                                                                      P          c
                                                                                              Notary




                                                                                  CCMMONWE.ALTH               OF PE NNSYLVANIA
                                                                                               NOTARIAL SEAL
                                                                                       twsmA      GRIEB, Notaa PubDC
                                                                                     City N rnibdelphb,     Phik. Couo:y
                                                                                      y Camis:Jon    Expires June L 2021




                                                                                              1 of 1
